         >




'   AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations
                                                                                                            FILED
                                                                                                            1-tl:l 1 8 2020
                                            UNITED STATES DISTRICT Co                                m:, RK. u.s. ll,srn,crcouRr

                                                   SOUTHERN DISTRICT OF CALIFORN                    "-Y     i .,              orfm~
                                                                                                    SOUTHER~l9c.srn,cr OF CALIF


                    UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                                                           (For Revocation of Probation or Supervised Release)
                                                                           (For Offenses Committed On or After November 1, 1987)
                                       V.

                LUIS ALBERTO FUENTES CARRILLO                                 Case Number:        l 8CR4583-DMS

                                                                           Dana Grimes CJA
                                                                           Defendant's Attorney
    REGISTRATION NO.                   72346298
    •-
    THE DEFENDANT:
    lg] admitted guilt to violation of allegation(s) No.           1 (Judicial Notice taken)

     D       was found guilty in violation of allegation(s) No.   _ _ _ _ _ _ _ _ _ _ _ _ after denial of guilty.

    Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

    Allegation Number                       Nature of Violation

                      1                     Committed a federal, state or local offense




         Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
     The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
            IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
    material change in the defendant's economic circumstances.

                                                                            Febnrnrv 14 2020
                                                                            Date oflmposition of Sentence



                                                                            HON.     . Sabraw
                                                                            UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                LUIS ALBERTO FUENTES CARRILLO                                            Judgment - Page 2 of2
CASE NUMBER:              !8CR4583-DMS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 FOUR (4) MONTHS concurrent to 19cr3365-DMS.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
                                                          on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       •   at
                ---------                A.M.
       •    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                       18CR4583-DMS
